UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION CURRENT REPORT PURSUANT TO SECTION 14(C) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:March 14, 2011 SECTOR 10, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 000-24370 33-0565710 (SEC File Number) (IRS Employer Identification Number) 3500 Island Blvd. Suite 105 Aventura FL 33160 (Address of principal executive offices) (206) 853-4866 (Registrant's telephone number, including area code) Copies to: The Law Offices of Elizabeth Pignatello, PLLC Elizabeth Pignatello, Esq. 8654 Gateshead Rd. Alexandria VA 22309 T: (703) 360-2882 F: (703) 997-2592 ep@pignatellolaw.com Check the appropriate box: o
